COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Juan Carlos Flores v. State of Texas

Appellate case number:    01-19-00277-CR

Trial court case number: 1531168D

Trial court:              Criminal District Court No. 4 of Tarrant County

       We withdraw our order dated July 16, 2019 and issue the following order in its stead.

       Appellant, Juan Carlos Flores, filed a notice of appeal from a trial court judgment signed
on March 15, 2019. On May 14, 2019, the court reporter filed in this Court a sealed reporter’s
record containing a presentence investigation report (“PSI”). Flores has filed a “First Amended
Unopposed Motion For Order Granting Parties’ Access To Sealed Materials in the Record on
Appeal” by which his counsel seeks to obtain a copy of this sealed record for use in preparing the
appellant’s brief.

        On May 30, 2019, we abated this case to the trial court to determine whether appellant
should be permitted access to the sealed PSI record. On June 12, 2019, a supplemental clerk’s
record was filed, indicating that the trial court would allow appellant and the State to have access
to the sealed PSI record. Accordingly, we reinstate this case on the Court’s active docket.

        Flores has the right to have his appellate counsel review the record to determine if it is
complete and if there are arguable issues to be raised on appeal. See Ukwuachu v. State, 494
S.W.3d 733, 734 (Tex. App.—Waco 2016, order); Robisheaux v. State, No. 03-14-00329-CR,
2015 WL 653612, at *1 (Tex. App.—Austin Feb. 13, 2015, order). In Robisheaux, the Austin
Court of Appeals allowed access to the sealed records with specific limitations. See 2015 WL
653612, at *2. In accordance with the limitations set out in Robisheaux, we grant counsel’s motion
for access to the sealed PSI record with the following limitations:

           •   Appellate counsel for the State and appellant’s counsel may review the contents of
               the sealed PSI record at the office of the Clerk of this Court during regular office
               hours, but may not copy the records or check them out; alternatively, appellate
               counsel for the State and appellant’s counsel may review the contents of the sealed
               PSI record at the clerk’s office of the Criminal District Court No. 4 of Tarrant
               County. See TEX. R. APP. P. 34.5(g), 34.6(h).
           •   Counsel may take notes but are ordered to destroy any such notes immediately upon
               this Court’s issuance of its mandate in this appeal;
           •   The parties and their counsel are ordered not to disclose any information contained
               in the sealed PSI record to any other person; and
           •   If the parties raise any arguments concerning evidence contained in the sealed PSI
               record, the parties are ordered to file their appellate briefs under seal in electronic
               format over the counter in the office of the Clerk of this Court, with a statement on
               the cover of the brief clearly stating the brief is sealed by order of this Court.

        On August 2, 2019, appellant filed a second unopposed motion to access the sealed record
at the Office of the Clerk of the Second Court of Appeals in Fort Worth. Because the parties may
view the sealed record at the trial court clerk’s office, we dismiss appellant’s motion as moot.


       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                   Acting individually        Acting for the Court


Date: __August 15, 2019_____